DETAILED ACTION
Status of Claims 

The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/258,476 filed on 012/30/2020.     
Claims 1-3, 7-10, 14-16, and 20-23 are pending and have been examined.
Claims 4-6, 11-13, and 17-19 have been cancelled by the applicant.




         
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-10, 14-16, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, the claims are analyzed to determine if they are directed to statutory subject matter.  Claims 1 and 8 are directed to method, or process, which is a statutory category for patentability, and therefore claims 1 and 8 are directed to eligible subject matter.  Claim 15 is directed to a system.  The systems includes an electric control unit that detects vehicle data, a computing device, and output units that display communications and receive input.  Therefore, the system is interpreted as an apparatus, 
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  In the instant case, the claims are directed towards an abstract idea.  Specifically, the claims are directed to writing vehicle or user data to a distributed ledger, selecting a communication for display at the vehicle or to the user, and writing to the distributed ledger a record of providing the communication to the vehicle.  The claims recite a set of steps that could be done mentally.  The 2019 PEG gives examples of abstract ideas as including a mental process which would include such as organizing and making judgments or evaluations of data.  In these claims data is recorded to a distributed ledger.  Such recording could be done by a human operator with a pen and paper.  In fact, distributed ledgers even such as blockchains such as those that are developed for such as mining bitcoin can be and already are performed as a manual operation by a human operator using a computer as a tool.  Selection of an advertisement or other communication based on the vehicle or user data is also considered a mental step that can be performed by a human user.  The claims could also be considered to be directed to an organization of human activity, namely advertising.  A communication is selected based on stored data written to a distributed ledger.  Such a selection can be made by a human operator in an advertising agency with only access to the data and ability to write the data to some kind of database.  In either instance, the claims simply automate the mental steps of data recording and communication selection.  Therefore, it is determined that the claims are directed to an abstract idea.
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The examiner finds no such application, as the abstract idea does not include steps that use a specific technology to perform a practical application.  The storage of the data following the active recording, Alice and Ultramercial).  Further, the claims include “providing” of the communication to a third party computing device or user device and “receiving” of the communication by the vehicle or user device.  These steps are considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google). While the claims include an electronic control unit of the vehicle and a processor of the computing device or user device performing steps,  the control unit and processor are used as generic components and simply as tools to automate the abstract idea, and not as a special machine or transformation (see MPEP 2106.05 (b) and (c)).       
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The storage of the data following the active recording, although not explicitly recited as a “storing” step, is considered “receiving, processing, and storage of data” (see MPEP 2106.05 (d) (ii) - “electronic recordkeeping,” “updating an activity log,” citing Alice and Ultramercial).  Further, the claims include “providing” of the communication to a third party computing device or user device and “receiving” of the communication by the vehicle or user device.  These steps are considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google). While the claims include an electronic control unit of the vehicle and a processor of the computing device or user    
When considered as an ordered combination, the claims still are considered to be directed to an abstract idea.  The steps simply recited the logical data storage and selection steps necessary to then communicate the communication to the user device.      Therefore, the ordered combination does not lead to a determination of significantly more.
When considering the dependent claims, claim 2 is considered conventional computer functioning and not significantly more.  Specifically, the “writing” step is considered “receiving, processing, and storage of data” (see MPEP 2106.05 (d) (ii) - “electronic recordkeeping,” “updating an activity log,” citing Alice and Ultramercial).  Further, the claim includes “providing” of the communication and “receiving” of an acceptance or rejection via an input.  These steps are considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google).  The device is used generically as an interface to automate the abstract idea by automating user input.  Claim 3 is also considered  “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google) as the result is simply communicated to another entity.  Claim 4 is considered part of the abstract idea, as more data is written and stored and the data is then “analyzed” so a judgment or opinion can be made.  Claim 5 includes location data detected by a sensor.  The examiner takes Official Notice that it is old and well known in the transportation and communication device arts to use a sensor such as a GPS locator to gather location data for various purposes.  Claim 6 limits the distributed ledger to a blockchain.  However, absent any detail or any positively recited steps showing actions taken using the blockchain, the limitation is still 
Therefore, claims 1-3, 7-10, 14-16, and 20-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-7, 8-9, 11-14, and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Loginov, Pre-Grant Publication No. 2019/0130451 A1 in view of Menon, Pre-Grant Publication No. 2020/0118124 A1.
Regarding claims 1, 8, and 15, Logvinov teaches:
A method (system)…comprising:
writing, by an ECU of a vehicle, to a distributed ledger, vehicle data, including vehicle location data (see [0058], [0066]-[0067], and [0070] in which the EV controller itself can send vehicle and advertisement data to be written on the blockchain distributed ledger; for claim 8 see also [0030] in which the controller charging device can also be a personal user device such as a personal computer or cell phone; see [0067] in which the data written on the blockchain includes location data related to actions such as “the user moving his EV vehicle from a first apparatus 14 to a second apparatus 14 based on supplemental charging instruction received while the vehicle is being charged at the first apparatus,” “traveling with the EV to a proposed location for EV charging, such as a specific parking spot in a specific parking lot,” “avoiding and foregoing EV charging at specific parking lots at given times”; the Examiner notes that the general discussion in [0066]-[0067] is directed to targeting of advertisements to users while they are driving their EV or charging their EV, so the above quoted location data that is written to the blockchain is clearly location data that is tied to advertisement presentation, such as the EV traveling to a PROPOSED location for charging, or the user moving from one charging location to another when they receive a SUPPLEMENTAL CHARGING INSTRUCTION while they are charging their EV, and when they do so they are rewarded with such as cryptocurrency)
providing, by a computing device of a third party, a communication to the vehicle based on the vehicle data on the blockchain distributed ledger (see [0028], [0051], [0053], [0066]-[0067], and [0070] in which the external computer selects an advertisement based on the vehicle data such as charging schedule, charging request; see also [0025], [0028], [0051], and [0053] in which the advertisement is selected based on user data; this interpretation is based on paragraph [0085] of the applicant’s filed specification, in which providing of the communication could be direct or via one or more other devices across a network, and the second of these is what Logvinov is being shown to teach here, and [0046] of Logvinov clearly teaches third party advertisers as the source of the advertisements)   
writing, by a processor of the computing device, to the blockchain distributed ledger, a record of providing the communication to the vehicle (see at least [0028] and [0066] in which vehicle data, user data (for claim 8), and advertisement viewing and response data is recorded in a blockchain distributed ledger)
receiving, by the ECU of the vehicle, the communication (see [0028], [0038], and [0053]; for claim 8 see at least [0030] and [0038] in which the advertisement is displayed on the user personal device) 
writing, by the ECU, to the distributed ledger, further vehicle data after receiving the communication (see [0058], [0066]-[0067], and [0070] in which the EV controller itself can send vehicle and advertisement data to be written on the blockchain distributed ledger, including data written after the advertisement communication is sent; see [0067] in which the data written on the blockchain includes location data related to actions such as “the user moving his EV vehicle from a first apparatus 14 to a second apparatus 14 based on supplemental charging instruction received while the vehicle is being charged at the first apparatus,” “traveling with the EV to a proposed location for EV charging, such as a specific parking spot in a specific parking lot,” “avoiding and foregoing EV charging at specific parking lots at given times”; the Examiner notes that while the claim does not teach specifically some location data being written to the blockchain before the advertisement is sent and other data being written after, this would clearly have to happen, as [0067] teaches starting points from which vehicles move following advertisement presentation as well as [0066]-[0067] teach charging actions that are added to the blockchain at specific charging points, and those charging points are at specific locations)
analyzing, by the processor of the computing device, the further vehicle data to detect a change in vehicle usage after receiving the communication (see [0067] in which the data written on the blockchain includes location data related to actions such as “the user moving his EV vehicle from a first apparatus 14 to a second apparatus 14 based on supplemental charging instruction received while the vehicle is being charged at the first apparatus,” “traveling with the EV to a proposed location for EV charging, such as a specific parking spot in a specific parking lot,” “avoiding and foregoing EV charging at specific parking lots at given times”; the Examiner notes that the general discussion in [0066]-[0067] is directed to targeting of advertisements to users while they are driving their EV or charging their EV, so the above quoted location data that is written to the blockchain is clearly location data that is tied to advertisement presentation, such as the EV traveling to a PROPOSED location for charging, or the user moving from one charging location to another when they receive a SUPPLEMENTAL CHARGING INSTRUCTION while they are charging their EV, and when they do so they are rewarded with such as cryptocurrency; see also generally [0058], [0063]-[0066] and [0069]-[0070] in which charging levels, charging actions, location, and other vehicle and user data is collected and analyzed after the communication, including for such as logging vehicle charging activity, advertisement response activity, rewarding credits, charging the advertiser, etc.)
Loginov, however, does not appear to specify:
(writing and analyzing) by the processor of the computing device associated with a third party
Menon teaches:
(writing and analyzing) by the processor of the computing device associated with a third party  (see Figure 4, Abstract, and [0039] in which the merchant can access the public blockchain user data on the distributed ledger but not the private blockchain data)
It would be obvious to one of ordinary skill in the art to combine Menon with Loginov because Loginov already teaches writing of EV vehicle information, such as location information on a blockchain, providing of third party advertisements, and analysis of the blockchain data to determine advertisement effectiveness, and the analysis being by the third party would allow for the third party to do its own analysis based on the data instead of relying on the targeting and delivery system for analysis.  
 
Regarding claims 2, 9, and 16, the combination of Logvinov and Menon teaches:
the method of claim 1…
Logvinov further teaches:
providing, by an output unit of the vehicle to a user of the vehicle, the communication 
receiving, by an input unit of the vehicle from the user of the vehicle, an acceptance or a rejection when the communication is a promotional offer (see [0064]-[0065] and [0069] in which the user uses an input button to accept the offer which causes either saving to another device or such as a purchase or other transaction)
writing, by the ECU, to the distributed ledger, a record of the acceptance or the rejection (see [0065]-[0066] and [0069]-[0070] in which user responses to advertisements are recorded)

Regarding claims 7, 14, and 20, the combination of Logvinov and Menon teaches:
the method of claim 6…
Menon further teaches:
wherein the vehicle data is anonymized by selectively writing a portion of all vehicle (user) data located on a private blockchain, to a public blockchain (see Figure 4, Abstract, and [0039] in which the merchant can access the public blockchain user data on the distributed ledger but not the private blockchain data)
wherein the computing device associated with the third party has access to the public blockchain and does not have access to the private blockchain (see Figure 4, Abstract, and [0039] in which the merchant can access the public blockchain user data on the distributed ledger but not the private blockchain data)
It would be obvious to one of ordinary skill in the art to combine Menon with Logvinov because Logvinov already teaches putting user, vehicle, and advertisement response data on a blockchain distributed ledger, but does not teach anonymizing the data using a private and public blockchain, and doing so would allow access to part of the data to certain third parties, allowing for privatization of some of the data while still allowing the parties to use the other data.

Regarding claim 21, the combination of Logvinov and Menon teaches:
the method of claim 1
Logvinov further teaches:
wherein the analyzing, by the processor of the computing device associated with the third party, of the further vehicle location data is used to determine an effectiveness of the communication in changing vehicle usage (see [0067] in which the data written on the blockchain includes location data related to actions such as “the user moving his EV vehicle from a first apparatus 14 to a second apparatus 14 based on supplemental charging instruction received while the vehicle is being charged at the first apparatus,” “traveling with the EV to a proposed location for EV charging, such as a specific parking spot in a specific parking lot,” “avoiding and foregoing EV charging at specific parking lots at given times”; the Examiner notes that the general discussion in [0066]-[0067] is directed to targeting of advertisements to users while they are driving their EV or charging their EV, so the above quoted location data that is written to the blockchain is clearly location data that is tied to advertisement presentation, such as the EV traveling to a PROPOSED location for charging, or the user moving from one charging location to another when they receive a SUPPLEMENTAL CHARGING INSTRUCTION while they are charging their EV, and when they do so they are rewarded with such as cryptocurrency; see also generally [0058], [0063]-[0066] and [0069]-[0070] in which charging levels, charging actions, location, and other vehicle and user data is collected and analyzed after the communication, including for such as logging vehicle charging activity, advertisement response activity, rewarding credits, charging the advertiser, etc.)

Regarding claim 22, the combination of Logvinov and Menon teaches:
the method of claim 8
Logvinov further 
wherein the analyzing, by the processor of the computing device associated with the third party, of the further vehicle location data is used to determine an effectiveness of the communication in changing user transportation  (see [0067] in which the data written on the blockchain includes location data related to actions such as “the user moving his EV vehicle from a first apparatus 14 to a second apparatus 14 based on supplemental charging instruction received while the vehicle is being charged at the first apparatus,” “traveling with the EV to a proposed location for EV charging, such as a specific parking spot in a specific parking lot,” “avoiding and foregoing EV charging at specific parking lots at given times”; the Examiner notes that the general discussion in [0066]-[0067] is directed to targeting of advertisements to users while they are driving their EV or charging their EV, so the above quoted location data that is written to the blockchain is clearly location data that is tied to advertisement presentation, such as the EV traveling to a PROPOSED location for charging, or the user moving from one charging location to another when they receive a SUPPLEMENTAL CHARGING INSTRUCTION while they are charging their EV, and when they do so they are rewarded with such as cryptocurrency; see also generally [0058], [0063]-[0066] and [0069]-[0070] in which charging levels, charging actions, location, and other vehicle and user data is collected and analyzed after the communication, including for such as logging vehicle charging activity, advertisement response activity, rewarding credits, charging the advertiser, etc.)


Regarding claim 23, the combination of Logvinov and Menon teaches:
the method of claim 15
Logvinov further teaches:
wherein the analyzing, by the processor of the computing device associated with the third party, of the further vehicle location data is used to determine an effectiveness of the communication in changing vehicle usage  (see [0067] in which the data written on the blockchain includes location data related to actions such as “the user moving his EV vehicle from a first apparatus 14 to a second apparatus 14 based on supplemental charging instruction received while the vehicle is being charged at the first apparatus,” “traveling with the EV to a proposed location for EV charging, such as a specific parking spot in a specific parking lot,” “avoiding and foregoing EV charging at specific parking lots at given times”; the Examiner notes that the general discussion in [0066]-[0067] is directed to targeting of advertisements to users while they are driving their EV or charging their EV, so the above quoted location data that is written to the blockchain is clearly location data that is tied to advertisement presentation, such as the EV traveling to a PROPOSED location for charging, or the user moving from one charging location to another when they receive a SUPPLEMENTAL CHARGING INSTRUCTION while they are charging their EV, and when they do so they are rewarded with such as cryptocurrency; see also generally [0058], [0063]-[0066] and [0069]-[0070] in which charging levels, charging actions, location, and other vehicle and user data is collected and analyzed after the communication, including for such as logging vehicle charging activity, advertisement response activity, rewarding credits, charging the advertiser, etc.)


Claims 3 and 10 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Loginov, Pre-Grant Publication No. 2019/0130451 A1 in view of Menon, Pre-Grant Publication No. 2020/0118124 A1 and in further view of Pareek, Pre-Grant Publication No. 2019/0057431 A1.
Regarding claim 3 and 10, the combination of Logvinov and Menon teaches:
the method of claim 2…
Loginov and Menon, 
communicating, to an entity associated with the promotional offer, an indication that the promotional offer was accepted when the promotional offer is accepted by the user of the vehicle
Pareek teaches:
communicating, to an entity associated with the promotional offer, an indication that the promotional offer was accepted when the promotional offer is accepted by the user of the vehicle (see [0073] in which the merchant/advertiser is notified when the user accepts the offer)
It would be obvious to one of ordinary skill in the art to combine Pareek with Loginov and Menon because Loginov already teaches tracking of user responses to an advertisement, and notification of acceptance would allow for the advertiser to plan for customers and inventory based upon advertisement acceptance.



Response to Arguments
Regarding the rejections based on 35 USC 101
As stated in the interview summary sent on 12/23/2020, the examiner never agreed that the amendments would definitively overcome the 101 rejection.  The examiner stated that he acknowledged that the applicant had some good arguments for eligibility under Prong 2 of the Step 2A analysis, but that the examiner was going to consult further with colleagues to make a more informed opinion.  The applicant has not made any formal arguments regarding the 101 rejection, and therefore the rejection has been updated to address the amendments.
The examiner suggests further amendment, specifically incorporating the subject matter of claim 7, but not as written.  The examiner suggests that the various steps of claim 1 and the other independent claims be further amended to show what portion of the blockchain, specifically the private or public portion, is being accessed, written to, or analyzed in each of the steps.  This would overcome the prior art to-date.  The examiner also suggests further detail added to the final analyzing step, similar to new claims 21-23 and paragraphs [0032]-[0034] of the applicant’s filed specification.  
As promised, a TQAS (quality assurance specialist William Brandenberg) and Supervisor Waseem Ashraf were consulted in the analysis and they concurred that the 101 rejection should be maintained for the current claims as written.

Regarding the rejections based on 35 USC 103
The arguments, which are directed to the claims as amended, have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
	

/LUIS A BROWN/Primary Examiner, Art Unit 3682